Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the amendment filed on 06/27/2022.
Claims 1,3-4,9-12,14-16 and 19 are amended by the Applicants.
Claim 8 cancelled by the Applicants.
Claims 21 added by the Applicants.
Claims 1-7 and 9-21 are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Brian D. Steed [64,095] on 08/30/2022. Examiner’s amendment is necessitated to overcome the rejection and further clarify the claimed invention. 
In the claims:
Please amend claims 3 and 21 as follows.
3.	(Currently Amended) The system of claim 21, wherein the asset recovery component is configured to prevent deployment of the industrial control project to the one or more industrial devices in response to determining that the result of the industrial control project deviates from the defined design standard or deviates from the previous versions of the industrial control project in excess of the defined degree. 

21.	(Currently Amended) The system of claim 1, wherein 
	
the project analysis component is further configured to, in response to receipt of the industrial control project by the user interface component, the result of the 
--END--


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
 The invention generally relates to the field of industrial automation systems, and particularly, to industrial programming development platforms. The cited prior art taken alone or in combination fail to teach the method/system includes in part the following steps “…a project telemetry component configured to, in response to receipt of the industrial control project, generate project telemetry data for the industrial control project, the project telemetry data defining characteristics of the one or more industrial devices and predicted operating characteristics of the industrial control project inferred based on the analysis of the industrial control project; an asset recovery component configured to archive, on a customer repository of the cloud platform designated to an owner of the industrial control project, the industrial control project in association with previous versions of the industrial control project; and a project analysis component configured to, in response to receipt of the industrial control project by the user interface component, perform an analysis on the project telemetry data and generate, based on a result of the analysis, a recommendation for modifying the industrial control project in a manner that improves one or more of the predicted operating characteristics” as recited in claim 1,  “…archiving, by the system on a customer repository of the cloud platform assigned to an owner of the industrial control project, the industrial control project in association with previous versions of the industrial control project;  performing, by the system, an analysis on the project telemetry data;  generating, by the system, project telemetry data for the industrial control project, the project telemetry data defining characteristics of the one or more industrial devices and predicted operating characteristics of the industrial control project inferred based on the analysis of the industrial control project; and  generating, by the system based on a result of the analysis, a recommendation for modifying the industrial control project in a manner that improves one or more of the predicted operating characteristics” as recited in claim 12,  “…archiving, on a customer repository of the cloud platform designated to an owner of the industrial control project, the industrial control project in association with previous versions of the industrial control project;  performing an analysis on the project telemetry data;  generating project telemetry data for the industrial control project, wherein the project telemetry data defines characteristics of the one or more industrial devices and predicted operating characteristics of the industrial control project inferred based on the analysis of the industrial control project; and  generating, based on a result of the analysis, a recommendation for modifying the industrial control project in a manner that improves one or more of the predicted operating characteristics” as recited in claim 19.
 The above-quoted claim language is not taught or suggested by the Applied Art (whether considered individually or in any combination).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Related cited arts:
USPN 10853536 discloses This invention presents a transformative design decision support tool (an e-Design Assessment Engine), one that 1. Significantly reduces cost and risk of engineering design projects, over the state of affair, in part through early and automatic detection of design oversights; 2. Offers compelling reduction in the development time of designs, through improved productivity, but without compromising quality or creativity; 3. Offers wide range of flexibility in terms of supporting design processes employed at different design organizations. The design oversights are identified through proper structuring of the engineering design requirements, extraction of relevant design parameters through application program interfaces provided by the pertinent design tools, and mapping against the requirements. Big data analytics are applied to repositories of past designs, for the purpose of improving new designs. The Engine can be used stand-alone, as a part of a design ecosystem, or integrated into existing systems for product lifecycle or data management.

USPN 20050183143 discloses Methods and systems are provided for capturing usage data from a user computer, processing a subset of such data to form output, and offering access to selective views of such output, such as to assist a company's management in monitoring computer usage in a work environment. The output may be processed and viewed according to software application, device, or specified user. The output, or a report generated therefrom, may be accessible in differing degrees to individuals having appropriate levels of permission.

USPN 20070022408 discloses A software system development apparatus is provided. The software system development apparatus may include a processor and a computer-readable medium operatively coupled to the processor. The apparatus may also include a system design tool program stored on the computer-readable medium that, when executed by the processor, is operable to regulate user access to at least one aspect of the system design tool according to one or more authorization categories of users of the system design tool. The system design tool may also be operable to generate a real-time embedded control software system by selecting from a collection of reusable software components stored and described in a catalog in accordance with the Reusable Asset Specification (RAS).

Wang, Qin, Mark Hempstead, and Woodward Yang. "A realistic power consumption model for wireless sensor network devices." 

Vieira, Marcos Augusto M., et al. "Survey on wireless sensor network devices." 

Tolle, Gilman, and David Culler. "Design of an application-cooperative management system for wireless sensor networks." 

The combination of above references does not teach or suggests the limitations as indicated in the reasons for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satish Rampuria whose telephone number is (571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Satish Rampuria/Primary Examiner, Art Unit 2193